     Case 1:02-cr-00002-BLW-LMB Document 127 Filed 08/31/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:02-cr-00002-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 BEVERLY VIGIL (AKA BEVERLY
 VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

        and

 KENNETH D. ZOTTI, INC. dba
 ZOTTI PLUMBING COMPANY,

        Garnishee.



                                INTRODUCTION

      Before the Court are two separate claims from Craig McGregor and Roger

McGregor for decedent Joan McGregor’s remaining restitution from USA v. Vigil,

et al. For the reasons that follow, the Court will grant Craig McGregor’s request

and deny Roger McGregor’s request.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 127 Filed 08/31/21 Page 2 of 4




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution. See June 26, 2003 Judgment,

Dkt. 53. As of July 2019, Vigil still owed $617,474 in restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimants Craig McGregor and Roger

McGregor have separately submitted requests to have the unclaimed restitution

payments related to decedent Joan McGregor released to them. In support of their




       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 127 Filed 08/31/21 Page 3 of 4




requests, both Craig and Roger have each submitted a copy of Joan’s certificate of

death as well as her final will.

                                   LEGAL STANDARD
      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                      ANALYSIS
      The Court will grant Craig’s request and deny Roger’s because Craig is the

personal representative of Joan’s estate. Joan’s certificate of death shows that she

died in 2013 as a resident of Colorado. Additionally, Joan’s will appointed Craig to

act as the personal representative of her estate. Under Colorado law, this means

Craig may take “title to property of the estate that an absolute owner would have,

in trust however, for the benefit of the creditors and others interested in the estate.”




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 127 Filed 08/31/21 Page 4 of 4




C.R.S. § 15-12-711. As such, Craig has proven he is entitled to receive Joan’s

unclaimed restitution.

                                     ORDER
      IT IS ORDERED that:

      1. Craig McGregor’s request for Joan McGregor’s unclaimed restitution

         payments from USA v. Vigil, et al is GRANTED. The Clerk of the Court

         shall release the funds to Craig McGregor to be disposed of in

         accordance with Joan McGregor’s will.

      2. Roger McGregor’s request for Joan McGregor’s unclaimed restitution

         payments from USA v. Vigil, et al is DENIED.



                                             DATED: August 31, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
